Me. Justice Cókdova Davila
delivered the opinion of the Court.
Battistini & Martinez, through its managing partner Antonio Battistini, brings this action of unlawful detainer at sufferance against Lnisa Feliciano, alleging that it is the owner of a rural tract of land of six acres where the defendant has erected a small wooden house, and that it has requested the said defendant to vacate and leave at the plaintiff’s unhampered disposal said property and at the same time to take away the house standing thereon.
The defendant denies the facts contained in the complaint and as a special defense alleges that she is the absolute owner of a wooden house located in the ward Dney, of Yauco, on land of her own property and not on land belonging to the plaintiff. Shé argues that under the circumstances a conflict of titles exists between the parties, which cannot be adjusted in the summary unlawful detainer proceeding. Lnisa Feliciano also argues that the complaint does not state facts sufficient to constitute a cause of action. We anticipate to declare that in our opinion the averments set up by the plaintiff support the exercised cause of action.
In the prayer of the complaint it is requested that the defendant should leave at the plaintiff’s unhampered disposal the tract of land she occupies and the lot whereon the house stands, and in default thereof, that the defendant, her relatives, servants, and any other person occupying the premises by right of her possession, be ejected.
It appears from the averments and the evidence that the defendant not only occupies the house, but also is retaining the tract of land in its entirety, against the will of the plaintiff. The witness Antonio J. Battistini, manager of the plaintiff, testifies that he has not been able to take possession of the property from the time of its acquisition because of the opposition of Luisa Feliciano, whom he has requested to leave that property at his disposal and who has refused to *198vacate the same. As to the title of the land there is no question whatsoever. The evidence adduced by the plaintiff to prove its averments stands, as the defendant has not produced any evidence in rebuttal. Furthermore, the record shows that the defendant admits that the house does not stand on land of her property.
At the close of the plaintiff’s evidence, the defendant moved for nonsuit, based on the existence of a conflict of title between the parties “for even though the house is an appurtenant of the land, our Civil Code acknowledges to the person who builds on another’s land the right not to be deprived of his property without due compensation if he built in good faith, and such questions cannot be determined in a summary trial like that of unlawful detainer.” The defendant also maintains through her attorney that it is incumbent upon the plaintiff to set forth and prove all the controverted questions and that “no evidence has here been brought to show that the land was hers” — meaning the defendant. As may be seen, the attorney for the defendant maintained before the court that no evidence was offered to prove that his client were the owner of the property. The said attorney goes even further in his brief, for he maintains that “it becomes patent from all the evidence that the plaintiff is the owner of the tract of land to which the second averment of the complaint refers, by virtue of the transactions in certain proceedings on judicial sale held in the Municipal Court of Yauco.” Thus, in accordance with the evidence, Luisa Feli-ciano is here occupying a land which is not hers, and also a house the property of which cannot be disputed to her, since it is admitted by the averments of the complaint and the testimony of the plaintiff itself. However, the purpose of the plaintiff to oust the defendant from the house she occupies does not clearly appear either from the averments or the evidence. In the prayer for relief it is requested that both the house and the lot be left at the plaintiff’s disposal, *199and that the defendant or any other person occupying the premises he ousted.
The agent of the plaintiff, Antonio Battistini, tells us that there is no dispute as to the land and that therefore judgment was prayed for in the terms of the answer, namely, that the unlawful detainer he sustained as to the tract of land. The intention of the plaintiff seems to he disclosed in the following statements which we copy from the transcript of the evidence:
“Plff. I am going to briefly state a question which I had discussed with the colleague Tormes, and to see if Tormes’s client will consent thereto.
“The complaint purports the vacation of a tract of land of 6 acres, in the Ward Duey of the municipality of Yauco, in accordance with the terms of the complaint, second avernment thereof. Your Honor may see the answer to the complaint. The second averment denies each and every one of the facts of the complaint. And then certain special defenses follow. 'As independent and special defenses, the defendant alleges: 1. That the she is the absolute owner of a one story, wooden house, roofed with zinc, which is located in the Ward Duey of Yauco, said house being independent of any land, and said house standing on land belonging to this defendant, but not on land belonging to the plaintiff.’ So that the defendant, in her answer — I am doing this to see if we can dispose of this case in two minutes — has not denied that the property belongs to the plaintiff, but alleges that she is the owner of a house located on other land. To reach an agreement with the colleague Tormes, we had agreed to dispense with the house and that the unlawful detainer be concerned only with the land. Inasmuch as in the answer she States that she is the owner of the house, she does not set up a conflict of title. If the colleague does not object, the court might give us judgment as to the tract of land.
* # # # * # #
“Judge: But this is a ease in which the complaint accepts that Battistini & Martinez is the owner of land, and the house is the defendant’s. Perhaps this may fall within the del Rosario case. There is no issue here. It is known here, and is stated by the complaint itself, that the land belongs to Battistini ,& Martínez, and the house is hers. And what is prayed is that the house be taken away from there.
*200“Plff. No, sir. We pray for a judgment in accordance with the terms of the answer, that is, that the house is hers but that she must leave the land expedite.
“Judge: That she should take the house away.
“Plff. No. She alleges and we admit . . . Your Honor has the answer at hand. We admit that it says: ‘That she is the absolute owner of a one story, wooden house, roofed with zinc, which is located in the ward Duey of Yauco, said house being independent of any land, and said house stands on land belonging to this defendant, but not on land belonging to the plaintiff.’ So that the only question is whether she should leave the land the object of this action at the plaintiff’s unhampered disposal, whether the court should render judgment to the effect of leaving her in the absolute enjoyment of the house which she claims to be hers, and the land at the plaintiff’s unhampered disposal.”
There is no doubt whatsoever that the plaintiff has a right to the possession of the land occupied by the defendant and it is clear that it may avail of some remedy to enforce this right. The court cannot refuse to decree an unlawful detainer requested by the lawful owner of the tract of land according to the evidence, and the admissions of the defendant herself, who is retaining the same without any title therefor ; but bearing in mind the attitude of the plaintiff mercantile firm with regard to the house, which is defined and made clear in answer to the observations of the judge of the lower court, it is to be assumed that said plaintiff, considering itself morally bound, will allow the defendant to continue occupying the house standing on said tract of land, at least for a reasonable period of time.
The judgment appealed from will be affirmed.